UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
TRACY YVONNE COOPER,
as Administrator of the Estate of
Terry L. Cooper, Jr.
                                                9:19-cv-362
                        Plaintiff,              (GLS/ML)

                v.

STATE OF NEW YORK et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Beldock, Levine & Hoffman            JONATHAN C. MOORE, ESQ.
99 Park Avenue, 26th Floor           DAVID B. RANKIN, ESQ.
New York, NY 10016

Bernstein Clarke & Moskovitz PLLC    JOSHUA S. MOSKOVITZ, ESQ.
11 Park Place, Suite 914
New York, NY 10007

FOR THE DEFENDANTS:
HON. LETITIA JAMES                   JORGE A. RODRIGUEZ
New York State Attorney General      Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge
                   MEMORANDUM-DECISION AND ORDER

                                      I. Introduction

      Plaintiff Tracy Yvonne Cooper, as administrator of the estate of Terry

L. Cooper, Jr. (hereinafter “Cooper”), commenced this action alleging

violations pursuant to 42 U.S.C. §§ 1983, 1985, 1986; Title II of the

Americans with Disabilities Act (ADA)1; and Section 504 of the

Rehabilitation Act of 1973,2 against defendants correction officers Patrick

M. Clancy, Steven W. Wood, Kolby M. Duffina, Christopher J. Nichols, Neil

J. Napper, Christopher L. Gadway, Sergeant Merit J. Peck, and Sergeant

Michael C. Thompkins; Jeffrey H. Taylor, R.N. (collectively, hereinafter

“individual defendants”); and the State of New York. (Am. Compl., Dkt. No.

9.)

      Pending before the court are the State’s motion to dismiss, (Dkt.

No. 13), and individual defendants’ motion to dismiss, (Dkt. No. 32). For

the reasons that follow, both motions are granted in part and denied part.




      1
          See 42 U.S.C. §§ 12101-13.
      2
          See 29 U.S.C. §§ 701-96l.

                                            2
                                    II. Background

A.    Facts3

      Cooper died while in the custody of the New York State Department

of Corrections and Community Supervision (DOCCS) at Clinton

Correctional Facility (hereinafter “Clinton C.F.”). (Am. Compl. ¶¶ 27, 30.)

He was twenty-five years old and suffered from asthma. (Id. ¶¶ 28, 34.)

Cooper’s death was determined to be caused by “cardiorespiratory arrest

consistent with acute exacerbation of chronic asthma.” (Id. ¶ 2.)

      Cooper was first incarcerated at Clinton C.F. on August 27, 2015,

and plaintiff alleges that between then and the day of Cooper’s death, the

medical staff at Clinton C.F. “failed to follow the DOCCS Health Services

Policy for Asthma Chronic Care” with respect to him. (Id. ¶¶ 36-37.)

Specifically, plaintiff alleges that the medical staff failed to “provide . . .

Cooper with a primary care encounter every six months”; “update . . .

Cooper’s Acute Asthma Rescue Treatment Plan every six months”; and

“schedule a medical evaluation for . . . Cooper until May 2016, despite a

referral for an asthma evaluation in September 2015.” (Id. ¶ 38.) Plaintiff


       3
           The facts are drawn from plaintiff’s amended complaint, (Dkt. No. 9), and presented
in the light most favorable to her.

                                              3
notes that these medical guidelines were adhered to with respect to at

least one other inmate. (Id. ¶ 40.)

      On May 19, 2016, Cooper found himself in an altercation with

correction officers at Clinton C.F., during which Clancy and Wood, assisted

by Duffina, “forced [Cooper] to the ground” and “caused [him] to suffer

substantial pain.” (Id. ¶¶ 41-43.) Nichols, Napper, and Thompkins

subsequently “handcuffed and escorted” Cooper to Clinton C.F.’s infirmary,

at which time Cooper complained to them that “he could not breathe and

needed his asthma pump.” (Id. ¶¶ 44-45.) His request for an “asthma

pump” was not granted, and he collapsed prior to arriving at the infirmary.

(Id. ¶¶ 46-47.) Peck then arrived on the scene and assisted the others in

bringing Cooper into the infirmary. (Id. ¶ 48.)

      Cooper was assessed by Taylor in the infirmary, where, upon arrival,

Cooper “was not breathing and did not have a pulse.” (Id. ¶¶ 49, 51.)

Plaintiff alleges that although cardiopulmonary resuscitation (CPR) was

performed on Cooper by Napper, Gadway, and Taylor, it was insufficient,

because the rate of compressions was “inadequate” and they “failed to

utilize a CPR backboard that was immediately available to them.” (Id.

¶¶ 53-54.) Further, despite being told to “start two intravenous lines with

                                      4
saline ‘wide open’” by a physician from the Erie County Medical Center

Telemed service, Taylor did not “start[] the first intravenous line for

approximately fifteen minutes and delayed starting the second intravenous

line for approximately forty-five minutes.” (Id. ¶ 55.) Cooper was

pronounced dead shortly thereafter. (Id. ¶ 57.)

      The New York State Commission of Correction (hereinafter “the

Commission”) conducted an investigation into Cooper’s confinement and

death. (Id. ¶ 3.) According to plaintiff, “[t]he Commission found a long

history of . . . Cooper having been denied proper care for his asthma,” and

that individual defendants “provided improper and insufficient [CPR] and

failed to provide other necessary care.” (Id.) Plaintiff alleges that

individual defendants “submitted false statements and manufactured false

evidence” during the course of the Commission’s investigation. (Id. ¶ 56.)

B.    Procedural History

      Plaintiff filed her initial complaint on March 22, 2019 against the State

of New York and several unidentified employees of DOCCS who were

assigned to Clinton C.F. (Compl., Dkt. No. 1.) She filed the amended and

operative complaint on May 17, 2019, which identifies by name the

previously unidentified DOCCS personnel. (Am. Compl.)

                                       5
      The amended complaint alleges five causes of action: (1) violation of

the Eighth and Fourteenth Amendments for excessive force pursuant to 42

U.S.C. § 1983, against Clancy, Wood, and Duffina; (2) violation of the

Eighth and Fourteenth Amendments for deliberate indifference to medical

needs pursuant to 42 U.S.C. § 1983, against Nichols, Napper, Thompkins,

Peck, and Taylor; (3) violation of Title II of the ADA and Section 504 of the

Rehabilitation Act, against the State; (4) a civil rights conspiracy claim

pursuant to 42 U.S.C. § 1985, against individual defendants; and (5) a

claim of failure to prevent civil rights conspiracy pursuant to 42 U.S.C.

§ 1986 against individual defendants. (Am. Compl. ¶¶ 60-86.)

      The State moved to dismiss all of plaintiff’s causes of action as

against the State, and her request for punitive damages under the ADA

and/or the Rehabilitation Act, to the extent she makes such request. (Dkt.

No. 13, Attach. 1.) Individual defendants moved to dismiss plaintiff’s

claims of deliberate indifference, civil rights conspiracy, and failure to

prevent civil rights conspiracy. (Dkt. No. 32, Attach. 1.)

                           III. Standard of Review

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the governing

                                       6
standard, the court refers the parties to its prior decision in Ellis v. Cohen &

Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

                               IV. Discussion

A.    State’s Motion to Dismiss

      As plaintiff remarks in her response to the State’s motion to dismiss,

(Dkt. No. 29 at 4), much of the State’s motion is moot. Specifically, the

State moves to dismiss plaintiff’s claims pursuant to §§ 1983, 1985, and

1986, to the extent she alleges those claims against the State. (Dkt.

No. 13, Attach. 1.) However, the amended complaint makes clear, and

plaintiff confirms, that these causes of action are only alleged against

individual defendants. (Am. Compl. ¶¶ 60-70, 76-86; Dkt. No. 29 at 4.)

Accordingly, the State’s motion to dismiss with respect to plaintiff’s

§§ 1983, 1985, and 1986 claims is denied as moot.

      The State also moves to dismiss plaintiff’s request for punitive

damages with respect to her ADA/Rehabilitation Act claim. (Dkt. No. 13,

Attach. 1 at 10-11.) Plaintiff confirmed in response that she is not making

such a request. (Dkt. No. 29 at 4.) Accordingly, the State’s motion as to

that point is granted, and, consequently, the only disputed point in the

State’s motion to dismiss is its argument that plaintiff’s ADA/Rehabilitation

                                       7
Act claim should be dismissed. (Dkt. No. 13, Attach. 1 at 6-9.)

      Title II of the ADA provides that “no qualified individual with a

disability shall, by reason of such disability, be excluded from participation

in or be denied the benefits of the services, programs, or activities of a

public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132. Similarly, Section 504 of the Rehabilitation Act provides

that “[n]o otherwise qualified individual with a disability in the United States

. . . shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance.” 29

U.S.C. § 794(a).

      Title II of the ADA and Section 504 of the Rehabilitation Act are

applicable to inmates in state prisons. See Allah v. Goord, 405 F. Supp.

2d 265, 274 (S.D.N.Y. 2005). The standards for an inmate’s claim under

Title II of the ADA and Section 504 of the Rehabilitation Act are “generally

the same,” so the two statutes are analyzed “identically.” Wright v. N.Y.

State Dep’t of Corrs., 831 F.3d 64, 72 (2d Cir. 2016) (citation omitted). In

order to state a claim under these acts, plaintiff must show that “1)

[Cooper] is a qualified individual with a disability; 2) DOCCS is an entity

                                        8
subject to the acts; and 3) [Cooper] was denied the opportunity to

participate in or benefit from DOCCS’s services, programs, or activities or

DOCCS otherwise discriminated against him by reason of his disability.”

Id. (citation omitted).

      Plaintiff alleges that the State violated Title II of the ADA and Section

504 of the Rehabilitation Act with respect to Cooper, who suffered from

asthma, because, “[b]y failing to follow the prescribed guidelines for

intermittent asthma and failing to provide [him] his required primary care

encounters, among other programs, [he] was denied access to and was

discriminated against due to his asthma.” (Am. Compl. ¶ 73.) The State,

at least for purposes of its motion, concedes that Cooper was a qualified

individual with a disability and that DOCCS is subject to the acts, but it

argues that plaintiff’s ADA and Rehabilitation Act claim should be

dismissed because the amended complaint does not demonstrate that

Cooper “had been denied access to any program or activity of the kind

contemplated by the ADA or [the] Rehabilitation Act,” or that the State

denied Cooper “access to any such program or activity because he had

asthma.” (Dkt. No. 13, Attach. 1 at 7.) The court agrees with the State.

      Put simply, as argued by the State, the allegations set forth by

                                       9
plaintiff establish that “Cooper’s asthma was not adequately treated, not

that he was treated inadequately because of his asthma.” (Dkt. No. 30

at 6.) This is fatal to plaintiff’s ADA/Rehabilitation Act claim. See

Schnauder v. Gibens, 679 F. App’x 8, 11 (2d Cir. 2017) (affirming the

dismissal of a plaintiff’s ADA/Rehabilitation Act claim because “the

[plaintiff’s disability] was not the reason he was unable to access medical

services; rather, it was the reason he sought such services,” so “he ha[d]

not pleaded facts showing that denial of treatment was attributable to bias

based on disability” (citation omitted)); Forziano v. Indep. Grp. Home Living

Program, Inc., 613 F. App’x 15, 18 (2d Cir. 2015) (“[T]he defendants

cannot have discriminated against plaintiffs on the basis of their disability

because that disability is an eligibility requirement for participation in [the

alleged inadequate medical] services in the first place.” (citation omitted));

Tate v. City of New York, No. 16-CV-1894, 2017 WL 10186809, at *5

(E.D.N.Y. Sept. 29, 2017) (“Courts in this circuit have held that not

receiving proper treatment for a disability is not enough to sustain an ADA

claim and that a plaintiff must allege that he was mistreated because of his

disability.” (internal quotation marks and citations omitted)).

       Here, Cooper’s asthma qualified him for the medical treatment

                                       10
program in which Cooper was allegedly prevented from participating. In

other words, Cooper’s asthma necessitated the medical treatment in the

first place. Accordingly, logic dictates—as do the Second Circuit decisions

noted above—that Cooper was not prevented from adequate medical

treatment because of his asthma. See Schnauder, 679 F. App’x at 11;

Forziano, 613 F. App’x at 18. This remains true “even assuming that

plaintiff[] could show that [individual] defendants harbored some

discriminatory animus against [Cooper’s] disabilit[y]”—which she has not.

See Forziano, 613 F. App’x at 18.

      Accordingly, the State’s motion with respect to plaintiff’s claim

pursuant to Title II of the ADA and Section 504 of the Rehabilitation Act is

granted, and that claim for relief is dismissed.

B.    Individual Defendants’ Motion to Dismiss

      Individual defendants moved to dismiss plaintiff’s claims of deliberate

indifference to medical needs pursuant to 42 U.S.C. § 1983; civil rights

conspiracy pursuant to 42 U.S.C. § 1985; and failure to prevent civil rights

conspiracy pursuant to 42 U.S.C. § 1986. (Dkt. No. 32, Attach. 1.) In

response, plaintiff withdrew her claim of failure to prevent civil rights

conspiracy; conceding that it is untimely. (Dkt. No. 39 at 12.) Accordingly,

                                       11
at the outset, individual defendant’s motion to dismiss with respect to that

claim is granted.

      1.    Deliberate Indifference to Serious Medical Needs

      Plaintiff brings a claim for deliberate indifference to medical needs

pursuant to 42 U.S.C. § 1983 against Nichols, Napper, Thompkins, Peck,

and Taylor. (Am. Compl. ¶¶ 66-70.)

      To establish a claim for deliberate indifference to serious medical

needs, a plaintiff must show that (1) he had a serious medical condition

that was (2) met with deliberate indifference by the defendants. See

Weyant v. Okst, 101 F.3d 845, 856 (2d Cir. 1996). Thus, deliberate

indifference has two necessary components, one objective and the other

subjective. See Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996).

“Objectively, the alleged deprivation must be sufficiently serious, in the

sense that a condition of urgency, one that may produce death,

degeneration, or extreme pain exists. Subjectively, the charged official

must act with a sufficiently culpable state of mind.” Id. (internal quotation

marks and citations omitted).

      Individual defendants move to dismiss plaintiff’s claim, arguing,

among other things, that plaintiff has not adequately alleged the requisite

                                      12
culpable state of mind. (Dkt. No. 32, Attach. 1 at 5-7.) The court

disagrees.

      Under the subjective element, medical mistreatment rises to the level

of deliberate indifference when it “an act or a failure to act . . . that evinces

a conscious disregard of a substantial risk of serious harm.” Chance v.

Armstrong, 143 F.3d 698, 703 (2d Cir. 1998) (internal quotation marks and

citation omitted). “[E]vidence that the risk was obvious or otherwise must

have been known to a defendant is sufficient to [establish] that the

defendant was actually aware of it.” Brock v. Wright, 315 F.3d 158, 164

(2d Cir. 2003); see also Baumann v. Walsh, 36 F. Supp. 2d 508, 512

(N.D.N.Y. 1999) (“Non-medical prison personnel engage in deliberate

indifference where they intentionally delayed access to medical care when

the inmate was in extreme pain and has made his medical problem known

to the attendant prison personnel.” (internal quotation marks and citations

omitted)).

      Here, although the amended complaint is lacking as to specific facts

with regard to the state of mind of Nichols, Napper, Thompkins, Peck,

and/or Taylor, it does allege that they (1) knew Cooper had asthma and did

not provide him with his “asthma pump,” (2) delayed treating Cooper even

                                       13
though they saw him struggling to breathe, and eventually saw him not

breathing and without a pulse, and/or (3) performed insufficient and

inadequate CPR; and that (4) Taylor delayed applying intravenous lines,

knowing that Cooper was not breathing and did not have a pulse. (Am.

Compl. ¶¶ 41-55.) Further, plaintiff alleges that the Commission found that

individual defendants “provided improper and insufficient [CPR] and failed

to provide other necessary care.” (Id. ¶ 3.) At this juncture, these

allegations—coupled with the clear seriousness of Cooper’s medical

condition—are sufficient to maintain a deliberate indifference claim.

      Accordingly, individual defendants’ motion to dismiss with respect to

plaintiff’s deliberate indifference claim against Nichols, Napper, Thompkins,

Peck, and Taylor is denied. However, because plaintiff did not bring this

claim against Gadway in her amended complaint, (Am. Compl. ¶¶ 66-70),

the motion to dismiss as to Gadway is granted, and the claim against him

is dismissed, with leave to amend. See Shah v. Helen Hayes Hosp., 252

F. App’x 364, 366 (2d Cir. 2007) (“A party may not use his or her

opposition to a dispositive motion as a means to amend the complaint.”

(citation omitted)). If plaintiff chooses to move to further amend her

complaint, the proposed amendment shall be limited solely to the inclusion

                                      14
of Gadway as a defendant against whom her deliberate indifference claim

is brought.

      2.      Civil Rights Conspiracy

      Plaintiff also brings a claim for civil rights conspiracy pursuant to 42

U.S.C. § 1985 against individual defendants.

      To state a claim for civil rights conspiracy under 42 U.S.C. § 1985(3),

plaintiff must allege: “1) a conspiracy; 2) for the purpose of depriving . . .

any person . . . of the equal protection of the laws[;] . . . and 3) an act in

furtherance of the conspiracy; 4) whereby a person is either injured in his

person or property or deprived of any right or privilege of a citizen of the

United States.” Britt v. Garcia, 457 F.3d 264, 269 n.4 (2d Cir. 2006)

(citations omitted). In addition, a plaintiff “must provide some factual basis

supporting a meeting of the minds, such that defendants entered into an

agreement, express or tacit, to achieve the unlawful end.” Webb v. Goord,

340 F.3d 105, 110 (2d Cir. 2003) (citations omitted). “Plaintiff must also

allege that (1) ‘some racial, or perhaps otherwise class-based, invidiously

discriminatory animus [lay] behind the conspirators’ action,’ and (2) the

conspiracy was ‘aimed at interfering with rights . . . protected against

private, as well as official, encroachment.’” Smith v. Tkach, No. 3:17-CV-

                                        15
0286, 2019 WL 3975440, at *18 (N.D.N.Y. Aug. 22, 2019) (quoting Bray v.

Alexandria Women’s Health Clinic, 506 U.S. 263, 267-68 (1993)).

      Individual defendants argue that plaintiff’s conspiracy claim should be

dismissed because the amended complaint does not allege an agreement

or meeting of the minds between individual defendants, and because it

does not establish any class-based discriminatory animus against Cooper

in furtherance of the alleged conspiracy. (Dkt. No. 32, Attach. 1 at 9.)

Plaintiff asserts that the allegations that individual defendants were all

present when Cooper was denied medical care are sufficient to maintain

her claim, and that the class-based discrimination is based on Cooper’s

status as a disabled person. (Dkt. No. 39 at 10-11.)

      The court is mindful that the amended complaint does not expressly

set forth any allegations to support an agreement or meeting of the minds

between individual defendants to violate Cooper’s constitutional rights.

(See generally Am. Compl.) Further, the mere allegation that individual

defendants together violated his rights, or that they were all present when

Cooper was denied medical care and when excessive force was used

against him, is ordinarily insufficient to maintain a conspiracy claim. See

Delee v. Hannigan, 729 F. App’x 25, 32 (2d Cir. 2018) (finding that an

                                      16
allegation that “because the corrections officers appeared together at

certain times, they had reached an agreement to deprive [the plaintiff] of

constitutional rights . . . cannot reasonably lead to the inference that [the

defendants] positively or tacitly came to an agreement” (internal quotation

marks and citations omitted)); Warr v. Liberatore, 270 F. Supp. 3d 637,

650 (W.D.N.Y. 2017) (“The mere fact that the officers were all present at

the time of the alleged constitutional violations is insufficient to support a

conspiracy claim.” (citation omitted)).

      However, in light of the fact that dismissing this claim will not

significantly limit the scope of discovery or change the defendants, and

because the underlying constitutional violations have been sufficiently

alleged and discovery could lead to proof that there was an agreement

based on discriminatory animus between individual defendants to deny

Cooper of his constitutional rights, the claim survives, even if only by a

thread. Accordingly, individual defendants’ motion to dismiss as to

plaintiff’s claim of civil rights conspiracy pursuant to 42 U.S.C. § 1985 is

denied.




                                       17
                               V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that the State’s motion to dismiss (Dkt. No. 13) is

GRANTED IN PART and DENIED AS MOOT IN PART as follows:

            GRANTED as to plaintiff’s claim pursuant to Title II of the ADA

            and 504 of the Rehabilitation Act, and plaintiff’s request for

            punitive damages as to that claim, to the extent the amended

            complaint can be read as making such request, which claims

            for relief are DISMISSED; and

            DENIED AS MOOT in all other respects; and it is further

      ORDERED that the Clerk shall terminate the State of New York as a

defendant; and it is further

      ORDERED that individual defendants’ motion to dismiss (Dkt.

No. 32) is GRANTED IN PART and DENIED IN PART as follows:

            GRANTED as to plaintiff’s claim of deliberate indifference

            pursuant to 42 U.S.C. § 1983 as against Gadway, to the extent

            plaintiff brings such claim against him, which claim for relief is

            DISMISSED WITH LEAVE TO AMEND; and



                                      18
            GRANTED as to plaintiff’s claim of failure to prevent civil rights

            conspiracy pursuant to 42 U.S.C. § 1986 against individual

            defendants, which claim for relief is DISMISSED; and

            DENIED in all other respects; and it is further

      ORDERED that the following claims remain against Clancy, Wood,

and Duffina: (1) violation of the Eighth and Fourteenth Amendments for

excessive force pursuant to 42 U.S.C. § 1983 and (2) a claim for civil rights

conspiracy pursuant to 42 U.S.C. § 1985; and it is further

      ORDERED that the following claims remain against Nichols, Napper,

Thompkins, Peck, and Taylor: (1) violation of the Eighth and Fourteenth

Amendments for deliberate indifference pursuant to 42 U.S.C. § 1983 and

(2) a claim for civil rights conspiracy pursuant to 42 U.S.C. § 1985; and it is

further

      ORDERED that the following claim remains against Gadway: a claim

for civil rights conspiracy pursuant to 42 U.S.C. § 1985; and it is further

      ORDERED that, if plaintiff wishes to further amend her complaint,

she must move to do so in accordance with the Federal Rules of Civil

Procedure and the Local Rules of this District within fourteen (14) days of

this Memorandum-Decision and Order, and the proposed amendment shall

                                      19
be limited solely to the inclusion of Gadway as a defendant against whom

plaintiff’s deliberate indifference claim is brought; and it is further

      ORDERED that, if a second amended complaint is filed, individual

defendants shall respond to it within the time allotted by the rules; and it is

further

      ORDERED that the parties contact Magistrate Judge Miroslav Lovric

to schedule further proceedings; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

March 9, 2020
Albany, New York




                                        20
